Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 12 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Peterburg Novbr 12 1814

My last letter mentioned some good news which I had heard from America I thank God this has been confirm’d and a great deal beside which I had neither thought’s or hopes of I was in expation of your last Letter’s being filled with the particulars but the date from London was precisely the same and you could not recieve it untill two days later your next will however contain all this news and something at more as it is said that a Vessel had arrived with dispatches for you. You cannot concieve what an effect this news has produced upon the handful of Americans we have here even Mr. H—— seems to have caught fire at the success of his Country–men, and if a particle of this feeling is produced in the Country itself our Warrant must terminate gloriously and the British “will always find it prudent to retire”—There was only one thing which provoked me and that was that the English were sufferred to return to their Ships without being pursued this was indeed a pity and has cast a little shade on the courage of the good Baltimoreans who deserve however much praise for the manner in which they defended their City. the Sea Action is glorious and will not add a little fuel to the rage already kindled at our evident superiority whenever we can be brought to a fair trial and although Sir G. Prevost only states that he though it prudent to run away and that in his plight Izard destroyed and took a great many prisoners yet I hope we have at length got a General who has both spirit and ability to meet them should he have a good opportunity do Mon Ami cheer up, and write me that you will soon come home it seems to me now that I want you more than ever I much fear that you will still be delayed by the same causes which have hitherto prevented it and which are in my humble opinion by no means the Vienna Congress &c but in a measure to that delightful pleasibility of character which can accommodate itself to every situation provided the pay is good for in that I believe centres every–thing. I do not wish to wrong any one but is impossible to shut out conviction.
The Conservateur is as much our friend as ever and has given the news as delicately as possible it has much respect for the wounded feelings up the great Ally Usurer and is very cautious not to offend—It is really unfortunate that General Bass should have been carried off He ought I think to have taken possessions of a small corner of the Land which acquired so gloriously and remained among the ruins as a Memento to the Americans of his and their Valour—
I think you ought to take a trip to Paris if it was only to keep your good friends in countenance I dare say the Plenipo’s sent you the Official dispatch containing all the great events that have taken place I admire extremely their politeness and I wish you may shortly have an opportunity shortly to return it the best way to retaliate in most cases is however to take no notice of them.
God Bless my dearest Friend and make you as happy as you deserve to be Charles is well and much distressed at your not writing I cannot express sufficiently my gratitude for your kind attention in writing me so often and am as ever yours
L C A.